Exhibit 10.5


Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in the
place marked ‘[***]’ and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


AMENDED AND RESTATED
SIDE LETTER AGREEMENT – PROGRAM AFFILIATION
AMENDED AND RESTATED SIDE LETTER AGREEMENT (this “Amended Side Letter
Agreement”) dated as of February 26, 2018 (“Effective Date”) by among Marriott
International, Inc., Marriott Worldwide Corporation and Marriott Rewards, LLC
(together with their respective affiliates, “Marriott”), and Marriott Vacations
Worldwide Corporation and Marriott Ownership Resorts, Inc. (together with their
respective affiliates, “MVW”).
RECITALS
WHEREAS, Marriott and MVW are parties to that certain Side Letter Agreement –
Program Affiliation dated September 21, 2016 (“Side Letter Agreement”);
WHEREAS, Marriott and MVW are parties to (i) that certain License, Services, and
Development Agreement for Marriott Projects, dated November 17, 2011 (as
amended, the “MVW Marriott License Agreement”), (ii) that certain License,
Services and Development Agreement for Ritz-Carlton Projects, dated November 17,
2011 (as amended, the “MVW Ritz-Carlton License Agreement”) (collectively, the
MVW Marriott License Agreement and the MVW Ritz-Carlton License Agreement are
referred to as the “MVW License Agreement”), (iii) that certain Marriott Rewards
Affiliation Agreement, dated November 17, 2011 (as amended, the “Marriott
Rewards Agreement”), (iv) that certain Noncompetition Agreement, dated November
21, 2011 (as amended, the “Noncompetition Agreement”); and (v) certain other
related agreements (collectively, as amended, the “Marriott-MVW Agreements”);
and
    
WHEREAS, in connection with amendments that Marriott and MVW are making to the
Marriott-MVW Agreements contemporaneously herewith, Marriott and MVW have agreed
to terminate the Noncompetition Agreement and wish to amend and restate the Side
Letter Agreement as forth herein with effect from and after the Effective Date.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereof, intending to be legally bound hereby, and notwithstanding
anything in the Marriott-MVW Agreements to the contrary, the parties agree as
follows:
AGREEMENT
ARTICLE I.
DEFINITIONS
Section 1.01    Certain Definitions. For purposes of this Amended Side Letter
Agreement, the following terms have the meanings specified in this Section 1.01;
terms not




--------------------------------------------------------------------------------




otherwise defined have the meanings specified in the Side Letter Agreement or
Marriott-MVW Agreements, as applicable:
“Combined Loyalty Program” means the lodging loyalty program to be created by
Marriott by combining the Marriott Rewards program, the Ritz-Carlton Rewards
program and the Starwood Preferred Guest program.
“ILG” means Interval Leisure Group, Inc.
“Licensed Destination Club Products” has the meaning set forth in the MVW
License Agreement.
“Loyalty Program Points” means points issued under the Marriott Rewards program,
Starwood Preferred Guest program or Combined Loyalty Program.
“Marriott Brands” means AC Hotels by Marriott, African Pride Hotels, Autograph
Collection, Bulgari Hotels & Resorts, Conference Center by Marriott, Courtyard
by Marriott, Delta Hotels & Resorts, EDITION, Fairfield Inn by Marriott,
Fairfield Inn & Suites by Marriott, Gaylord Hotels, Grand Residences by
Marriott, JW Marriott, JW Marriott Marquis, Marriott Executive Apartments,
Marriott Hotels & Resorts, Marriott Marquis, Marriott Vacation Club, Moxy
Hotels, Protea Hotel Fire & Ice!, Protea Hotels, Renaissance, Renaissance
ClubSport, Residence Inn by Marriott, The Ritz‑Carlton, The Ritz‑Carlton
Destination Club, The Ritz‑Carlton Reserve, SpringHill Suites by Marriott, and
TownePlace Suites by Marriott.
“Marriott Properties” means lodging and other facilities available to customers
that are owned, operated, managed, marketed, developed, franchised or licensed
under the Marriott Brands.
“Marriott Rewards-Sourced SPG Members” has the meaning set forth in the Side
Letter Agreement as it existed on September 21, 2016.
“MVW Owners” means persons who are “Members” under the MVW License Agreement,
but excluding Members who have such status solely because they are an owner of a
Residential Unit (as that term is defined in the MVW License Agreement).
“MVW Redemption Restriction” means the policy implemented by Marriott under
which Loyalty Program Points earned by MVW Owners through Vacation Ownership
Activity, both prior to and after the date of this Amended Side Letter
Agreement, cannot be utilized or otherwise redeemed at Starwood Properties.
“SPG-Sourced Marriott Rewards Members” has the meaning set forth in the Side
Letter Agreement as it existed on September 21, 2016.
“Starwood Brands” means Aloft, Design Hotels (but only such Design Hotels that
participate in the Starwood Preferred Guest program), Element, Four Points, Le
Méridien, Sheraton, St. Regis, The Luxury Collection, Tribute Portfolio, W
Hotels and Westin.


2

--------------------------------------------------------------------------------




“Starwood Properties” means lodging and other facilities available to customers
that are owned, operated, managed, marketed, developed, franchised or licensed
under the Starwood Brands.
“Vacation Ownership Activity” means the occurrence of certain events, both prior
to and after the date of this Amended Side Letter Agreement, that permit MVW
Owners and Vistana Owners to obtain points under the Marriott Rewards program,
the Starwood Preferred Guest program, or the Combined Loyalty Program, as
applicable, relating to their status as MVW Owners or Vistana Owners, including
without limitation first-day benefits for purchasing a timeshare or fractional
interest or membership, exchanges of vacation ownership usage, referrals,
vacation ownership promotions, and resolution of customer service issues, but
excluding activities of MVW Owners and Vistana Owners that, if undertaken by
non-MVW Owners and non-Vistana Owners, would entitle them to obtain points under
the Marriott Rewards program, the Starwood Preferred Guest program, or the
Combined Loyalty Program, as applicable, such as paid stays at Marriott
Properties or Starwood Properties or use of Marriott Rewards, Starwood Preferred
Guest, or Combined Loyalty Program branded credit cards.
“Vistana” means Vistana Signature Experiences, Inc.
“Vistana License Agreement” means that certain License, Services and Development
Agreement among Vistana, Starwood and ILG dated as of May 11, 2016.
“Vistana Owners” means persons who are “Owners” as that term is used in the
Vistana License Agreement.
“Vistana Redemption Restriction” means the policy implemented by Marriott under
which Loyalty Program Points earned by Vistana Owners through Vacation Ownership
Activity, both prior to and after the date of this Amended Side Letter
Agreement, cannot be utilized or otherwise redeemed at Marriott Properties.
ARTICLE II.
[INTENTIONALLY DELETED]
Section 2.01    [INTENTIONALLY DELETED].
ARTICLE III.
PROGRAM MODIFICATIONS
Section 3.01    [INTENTIONALLY DELETED].
Section 3.02    Redemption Restrictions. (a) Until the Vistana Redemption
Restriction and the MVW Redemption Restriction have been eliminated in
accordance with Section 3.02(c), (i) Marriott will maintain and enforce the MVW
Redemption Restriction and the Vistana Redemption Restriction, and (ii) Marriott
will maintain all necessary modifications to its IT systems to implement the
enforcement of the MVW Redemption Restriction and the Vistana Redemption
Restriction.


3

--------------------------------------------------------------------------------




(b)    (i) MVW and Marriott will each use commercially reasonable efforts to
ensure that they accurately describe the MVW Redemption Restriction to their
respective customers, potential customers, members and potential members; (ii)
Marriott will use commercially reasonable efforts to ensure that it accurately
describes the Vistana Redemption Restriction to its customers, potential
customers, members and potential members; and (iii) Marriott will use
commercially reasonable efforts to cause ILG to accurately describe the Vistana
Redemption Restriction to its Vistana customers, potential customers, members
and potential members.
(c)    Marriott will eliminate both the Vistana Redemption Restriction and the
MVW Redemption Restriction upon the earlier of (i) September 23, 2019 or (ii)
such date as both MVW and ILG may mutually agree.
Section 3.03    [INTENTIONALLY DELETED].
Section 3.04    [INTENTIONALLY DELETED]
Section 3.05    [INTENTIONALLY DELETED].
Section 3.06    [INTENTIONALLY DELETED].
Section 3.07    [INTENTIONALLY DELETED.
Section 3.08    [INTENTIONALLY DELETED].

ARTICLE IV
[INTENTIONALLY DELETED]
Section 4.01    [INTENTIONALLY DELETED].
Section 4.02    [INTENTIONALLY DELETED].
Section 4.03     [INTENTIONALLY DELETED].

ARTICLE V.
FULL FORCE AND EFFECT /GENERAL PROVISIONS
Section 5.01    Effectiveness of this Agreement. This Amended Side Letter
Agreement shall become effective upon the Effective Date with no further action
required by the parties hereto. Except to the extent specifically incorporated
by reference herein, provisions of the Side Letter Agreement shall have no force
or effect from and after the Effective Date.
Section 5.02    Full Force and Effect. Except to the extent specifically
amended, modified or supplemented by this Amended Side Letter Agreement and the
other agreements and amendments entered into contemporaneously herewith, each of
the Marriott-MVW Agreements remains unchanged and in full force and effect, and
for the avoidance of doubt, this Amended Side Letter Agreement will be
considered to be supplemental to the Marriott-MVW Agreements.


4

--------------------------------------------------------------------------------




From and after the effectiveness of this Amended Side Letter Agreement pursuant
to Section 5.01, each reference in the Marriott-MVW Agreements to “this
Agreement,” “hereof”, “hereunder” or words of similar import, will be deemed to
mean the Marriott-MVW Agreements, as so amended, modified or supplemented by
this Amended Side Letter Agreement.
Section 5.03    General Provisions. Sections 22.1 (Governing Law; Venue), 22.2
(Injunctive Relief), 22.3 (Costs of Enforcement), 22.4 (Arbitration), 22.5
(Expert Resolution), 22.6 (Waiver of Jury Trial and Punitive Damages), 23.1
(Notices), 24.1 (Construction and Severability), 24.2 (Approvals, Consents and
Waivers), 24.3 (Entire Agreement), 24.4 (Amendments) and 26.2 (Multiple
Counterparts) of the MVW Marriott License Agreement are incorporated herein by
reference and form a part of this Amended Side Letter Agreement as if set forth
herein, mutatis mutandis.
Section 5.04    Evidence of Compliance; Reporting. Each of Marriott and MVW
will, upon request by the other party, provide (i) reasonable evidence of
compliance with the provisions of this Amended Side Letter Agreement (which may
include reasonable sampling procedures), on such a periodic basis as the parties
reasonably agree and (ii) additional reasonable information and supporting
documentation concerning the calculation of fees, costs, expenses, or other
payments due under this Amended Side Letter Agreement. In furtherance of the
foregoing, Marriott will provide MVW such additional reporting and information
as described in the Services Manual to the Marriott Rewards Agreement.
Section 5.05    Further Assurances. Exhibit C to the Side Letter Agreement is
hereby amended and restated as of the Effective Date as set forth in Exhibit C
to this Amended Side Letter Agreement. In the event that certain events
described in Exhibit C occur after the Effective Date, each of MVW and Marriott
agree to amend the MVW Marriott License Agreement and take such other actions as
are detailed in Exhibit C.
[remainder of this page is intentionally left blank; signature page follows]


5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amended Side Letter Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.


MARRIOTT VACATIONS WORLDWIDE CORPORATION
 
MARRIOTT OWNERSHIP RESORTS, INC.
By:
/s/ Stephen P. Weisz
 
By:
/s/ Stephen P. Weisz
Name:
Stephen P. Weisz
 
Name:
Stephen P. Weisz
Title:
President and Chief Executive Officer
 
Title:
President
 
 
 
 
 
 
 
 
 
 
MARRIOTT INTERNATIONAL, INC.
 
MARRIOTT REWARDS, LLC.
By:
/s/ Timothy Grisius
 
By:
/s/ Timothy Grisius
Name:
Timothy Grisius
 
Name:
Timothy Grisius
Title:
Global Real Estate Officer
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
MARRIOTT WORLDWIDE CORPORATION
 
 
 
By:
/s/ Timothy Grisius
 
 
 
Name:
Timothy Grisius
 
 
 
Title:
Authorized Signatory
 
 
 





[Signature Page to Marriott-MVW Side Letter Agreement]

--------------------------------------------------------------------------------






EXHIBIT C


[***]


